Name: 2002/925/EC: Commission Decision of 25 November 2002 amending Decision 1999/120/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of animal casings, with respect to Oman (Text with EEA relevance) (notified under document number C(2002) 4538)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  trade;  agri-foodstuffs;  animal product
 Date Published: 2002-11-27

 Avis juridique important|32002D09252002/925/EC: Commission Decision of 25 November 2002 amending Decision 1999/120/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of animal casings, with respect to Oman (Text with EEA relevance) (notified under document number C(2002) 4538) Official Journal L 322 , 27/11/2002 P. 0047 - 0048Commission Decisionof 25 November 2002amending Decision 1999/120/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of animal casings, with respect to Oman(notified under document number C(2002) 4538)(Text with EEA relevance)(2002/925/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2(4) thereof,Whereas:(1) Provisional lists of establishments in third countries producing animal casings have been drawn up by Commission Decision 1999/120/EC(3), as last amended by Decision 2002/483/EC(4).(2) Oman has provided the name of an establishment producing animal casings for which the competent authorities certify that the establishment is in accordance with the Community rules.(3) A provisional list of this establishment can thus be drawn up for Oman. Decision 1999/120/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 1999/120/EC, the following row is added for Oman:"PaÃ ­s: OMÃ N/Land: OMAN/Land: OMAN/Ã §Ã Ã Ã ±: Ã Ã Ã Ã /Country: OMAN/Pays: OMAN/Paese: OMAN/Land: OMAN/PaÃ ­s: OMÃ /Maa: OMAN/Land: OMAN"Article 2This Decision shall apply as from the third day following its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 25 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 36, 10.2.1999, p. 21.(4) OJ L 166, 25.6.2002, p. 25.(5) Excluding intestines, from the duodenum to the rectum, of bovine animals of all ages, or products derived therefrom, as provided for in Regulation (EC) No 999/2001 of 22 May 2001. This exclusion does not apply to such products derived from animals born, continously reared and slaughtered in Argentina, Australia, Brazil, Chile, Costa Rica, New Zealand, Nicaragua, Panama, Paraguay and Uruguay.